Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into effective as of April 24, 2008, by and between LMI AEROSPACE, INC., a
Missouri corporation (the “Corporation”), and Ronald S. Saks (“Employee”).


WHEREAS, the Corporation and Employee entered into that certain Employment
Agreement (the “Agreement”) effective as of January 1, 2008; and


WHEREAS, the Corporation and Employee desire to amend the Agreement as provided
in this Amendment;


NOW, THEREFORE, the Corporation and Employee hereby agree as follows:


1.           Section 3(B) of the Agreement shall be deleted and replaced with
the following:


“(B)           With respect to each fiscal year of the Corporation during the
term of this Agreement, (i) provided that Employee is employed under the terms
of this Agreement as of the last day of such fiscal year, and (ii) the
Corporation’s “Annual Income from Operations” (as that term is hereinafter
defined) exceeds the “Threshold” (as that term is hereinafter defined), the
Corporation shall pay to Employee, in addition to the Base Salary, an annual
“Performance Bonus” as determined according to this Section 3(B). As used in
this Agreement, the “Threshold” means, with respect to each fiscal year of the
Corporation, Sixty Percent (60%) of the Corporation’s annual budget for Annual
Income from Operations for such fiscal year; provided, however, that, with
respect to fiscal year 2008 of the Corporation, the Threshold shall be  Nineteen
Million Dollars ($19,000,000).


The amount of the annual Performance Bonus (if any) with respect to each fiscal
year  shall be equal to:


 
(1)
Five Percent (5.0%) of the Employee’s Base Salary; plus



 
(2)
Sixty-Five Hundredths of One Percent (0.650%) of the Corporation’s Annual Income
from Operations which exceeds the Threshold and is less than or equal to the
Corporation’s annual budget for Annual Income from Operations; plus



 
(3)
One Percent (1.0%) of the Corporation’s Annual Income from Operations in excess
of the Corporation’s annual budget for Annual Income from Operations for the
year in question.



In the event the Corporation’s Annual Income from Operations for a fiscal year
of the Corporation is less than the Threshold applicable to the year, the
Employee shall not be entitled to a Performance Bonus with respect to such
fiscal year.


For purposes of the calculation of the Performance Bonus, the Corporation’s
“Annual Income from Operations” means the consolidated Income from Operations of
the Corporation and its subsidiaries, for a given fiscal year, as determined by
the firm of independent certified public accountants providing auditing services
to the Corporation, using generally accepted accounting principles consistently
applied, and calculated without regard to (a) any bonus paid to the
Corporation’s Chairman of the Board and any formula bonuses paid pursuant to
employment contracts, (b) federal and state income tax, (c) any interest expense
or other income and expense as they appear on the Corporation’s annual audited
financial statements, and (d) any income or loss attributable to any corporation
or entity (including the assets of a corporation or entity that constitute an
operating business) acquired by or merged into the Corporation subsequent to the
effective date of this Agreement. The Corporation shall pay to Employee any
Performance Bonus due the Employee hereunder not later than fifteen (15) days
after the receipt by the Corporation of its annual audited financial statements,
which the Corporation expects to receive within ninety (90) days after the end
of each fiscal year of the Corporation.”


2.           All references in the Agreement to this “Agreement” and any other
references of similar import shall henceforth mean the Agreement as amended by
this Amendment.


3.           In the event of a conflict between the provisions of this Amendment
and the provisions of the Agreement, the provisions of this Amendment shall
control.  All defined terms appearing in the Agreement shall continue to have
the same meaning as provided in the Agreement, unless modified by this
Amendment.  The defined terms appearing in this Amendment are specific to this
Amendment.


4.           Except to the extent specifically amended by this Amendment, all of
the terms, provisions, conditions, covenants, representations and warranties
contained in the Agreement shall be and remain in full force and effect and the
same are hereby ratified and confirmed.


5.           This Amendment shall be binding upon and inure to the benefit of
the Corporation and Employee and their respective heirs, executors,
administrators, legal administrators, successors and permitted assigns.


6.           This Amendment shall be governed by and construed in accordance
with the substantive laws of the State of Missouri (without reference to
conflict of law principles).


The parties have executed this Amendment as of the date first above-written.
 

   
LMI AEROSPACE, INC.
(“Corporation”)
 
       
By:
  /s/ Lawrence E. Dickinson  
Title:
  Chief Financial Officer               /s/ Ronald S. Saks    
Ronald S. Saks
(“Employee”)


